BAUER, Circuit Judge,
dissenting.
I dissent. The trial court found, and the facts would seem to require a finding, that the doctrine of equitable conversion had vested in the contract purchaser the right to bring a suit for declaratory judgment and other relief. Moreover, the equitable conversion doctrine made the contract purchaser an indispensable party and required the ruling of the court below dismissing the suit.
Obviously, the jumping-off place between the opinion of the trial court and the opinion of the majority of this panel lies in the finding of this Court that
“Since Scheller presently has only an option, and his obligation to buy is contingent upon the outcome of litigation, . . the court's conclusion that there was an equitable conversion is debatable.”
The fact is, however, that Scheller does not have an option; he has a sales contract. As with most contracts for the sale of real estate, this one requires that the seller have “good” title before the buyer is required to pay. This contract is different only in that the buyer has the right to attempt to perfect the seller’s title and that if title is not perfected within six months, then it has the obligation to commence, or cause to be commenced, litigation to effect the perfection of title.1
*836A contract of sale which provides that the buyer must pay the purchase price upon the showing of good title in the seller is not an option; if it were, nearly every contract for the sale of land in Illinois would be only an “option.” The sole difference between the duties of the respective parties to this contract and more standard contracts of sale is the exchange of responsibility for the perfection of such title; that is, the buyer undertakes to straighten out any difficulties in title rather than the seller, who is the normal party required to demonstrate good title.
Once title has been established by whomsoever or howsoever, the buyer Scheller had an absolute duty to pay the purchase price and the seller had an obligation to deliver a deed. On that basis, the doctrine of equitable conversion was properly ruled on in the trial court. Shay v. Penrose, 25 Ill.2d 447, 185 N.E.2d 218 (1962).
The logical extension of this finding (that the doctrine of equitable conversion was applicable to these facts) is that Scheller became an indispensable party to the law suit, and the suit therefore lacks diversity. The nominal plaintiff has no interest in either the real estate or the law suit; her interest lies only in the contract of sale. If title is perfected, with or without litigation, she is entitled to payment.2 Obviously, if she has no title the whole problem is moot.
I would affirm.

. The Agreement reads in part as follows:
“WHEREAS, Arthur M. Scheller, Jr., hereinafter referred to as Buyer is desirous of purchasing the interest of Leona S. Bonnet, Arthur Bonnet and Mary J. Atzel, hereinafter referred to as Sellers, in the hereinafter described real estate; THEREFORE, the parties for and upon the considerations hereinafter set forth, hereby agree as follows:
I. That buyer is to have the right to attempt to perfect seller’s title to the real estate hereinafter described either in fee simple or in fee simple subject to a usage for school purposes. Seller’s claim to the property arises from the fact that Leona S. Bonnet and Mary J. Atzel are the only heirs or devisees of Antoinette Rilling, who died, and Antoinette Rilling is allegedly the devisee of Lydia R. Kerr who was the registered owner of the said real estate (the said real estate is now registered in the name of others).
2. That if title is not perfected as aforesaid within six months after the date of this agreement the buyer agrees to commence litigation, or cause litigation to be commenced, within six months after the date of this agreement to perfect seller’s title as aforesaid (either in fee simple or in fee simple subject to a usage for school purposes) to the real estate hereinafter described.
3. That the said litigation may be brought upon such theories and in such manner as buyer deems to be in his best interest.
4. That buyer is to pay all costs and expenses of such litigation including the cost *836and expenses of any and all appeals in connection with such litigation. 5. That the said litigation may be brought in seller’s name as plaintiff.”


. The Agreement further reads in part as follows:
“9. Buyer agrees, that should buyer at any time hereafter by the litigation he is bringing or otherwise perfect fee simple title to the real estate in question to the sellers or any of them, (regardless or not whether such fee simple title is subject to usage of the said real estate for school purposes) buyer will be thereupon bound to purchase the said real estate from the sellers for the consideration as set forth in or determined by Paragraph No. 8 above. The conveyance in this event shall also be made by Illinois Statutory Quit Claim Deed. If the fee simple title as aforesaid is perfected by litigation, thereby binding buyer to purchase upon the expiration of the time to appeal by adverse parties from such judgment, order or decree declaring such fee simple title as aforesaid in the sellers or any of them, and in the event that any adverse party or parties appeal any such judgment, order or decree buyer shall only be bound to purchase when such judgment, order or decree appealed from is sustained.”